01-15-00871-CR
                                   CHRIS DANIEL
9                              HARRIS COUNTY DISTRICT CLERK



                                                                              FILED IN
October 8, 2015                                                        1st COURT OF APPEALS
                                                                           HOUSTON, TEXAS
HONORABLE MICHAEL MCSPADDEN                                           10/14/2015 10:19:42 AM
209TH DISTRICT COURT                                                   CHRISTOPHER A. PRINE
HARRIS COUNTY                                                                  Clerk



Defendant’s Name: JUSTIN T WILLIAMS

Cause No 1387897

Court:   209™ DISTRICT COURT
Please note the following appeal updates on the above mentioned cause

Notice of Appeal Filed Date: 10/02/1 5
Sentence Imposed Date: 10/02/15
Court of Appeals Assignment: First Court of Appeals
Appeal Attorney of Record: TO BE DETERMINED



Sincerely,


D. Bullock
Criminal Post Trial Deputy

CC: Devon Anderson
    District Attorney
    Appellate Division
    Harris County, Texas

    TERRI JOHNSTONE (DELIVERED VIA E-MAIL)



This is your notice to inform any and all substitute reporters in this cause




                    1201 Franklin PO Box 4651 Houston, Texas 77210-4651
r
                                                           Cause No.
                                                                                                                                                    yi/
             1                                       THE STATE OF TEXAS
    0                                                        V.
                                               VV,lA         twtc                           'fifths
    Defendant (Printed name)                                                 Attorney (Printed name)
                                                                                       I     Cl   X
                                                                             State Bar Number

                                                                             Address

                                                                             Telephone Number
                                                                                                         r
    The defendant (check all that apply):
                  REPRESENTS to the court that he is presently INDIGENT and ASKS the court to immediately APPOINT
                 appellate counsel to represent him
         a       \SKS the Court to ORDER that a free record be provided to him.
                 ASKS the court to set BAIL.
           Accordingly, Appellant ASKS the Court to conduct a hearing, make findings, and enter an Order
    Granting the requested relief

       l, A xkvY\ 111> t>                                                     i W/TÿiiO iViil'.rWLiS

    Defendant (Signature)                                                    Defendant’s Printed name

    SWORN TO AND SUBSCRIBED BEFORE ME ON

    By Deputy District Clerk of Harris County, Texas




    http //hcdco-intranet/Criminal/Criminal Courts/SOPs and Forms Library/Cnminal Forms/Notice of Appeal (3 pages-w Affirmation) docx Page 1 of 3
                                                                      06/01/06
r                                                                      ORDER

              On                                  the Court conducted a hearing and FINDS that defendant / appellant

                   IS NOT indigent at this time
                   IS indigent for the     purpose of
                              employing counsel
                               paying for a   clerk’s and court reporter’s record
                         Si employing counsel or          paying for    a clerk’s and court reporter’s record
    The Court ORDERS that

      Xa Counsel’s
         Defendant
                              motion   to withdraw 1                   /DENIED.
                              / appellant’s motion (to be found indigent) is DENIED
              Defendant’s / appellant’s motion           is   GRANTED and
                                                                                              (attorney’s name & bar card number)
                         is   APPOINTED to represent defendant / appellant on appeal
                         The COURT REPORTER is ORDERED to prepare and file the reporter’s record without charge to
                         defendant / appellant.
    BAIL IS
              SET at $    _
              To CONTINUE as presently set
      /eÿSspENiED and is SET at No BOND (Felony Only)
    DATE SIGNED (Q/C/ff-

                                                                             _
                                                                              A/]N1A
                                                                             JUDGE PRESIDING,
                                                                                  DISTRICT COURT /
                                                                             COUNTY CRIMINAL COURT AT LAW NO
                                                                             HARRIS COUNTY, TEXAS


                                                                                   Judÿz-




    http //hcdco-intranet/Criminal/Criminal Courts/SOPs and Forms Library/Cnminal Forms/Notice of Appeal (3 pages-w Affirmation) docx Page 2 of 3
                                                                      06/01/06
    ©                                                                                                                          Tf'r
'

                                                      Cause No.                                                               w
    THE STATE           OF   TEXAS                                                IN THE "Z                     COURT

    v                                                                             COUNTY CRIMINAL COURT AT LAW NO.

                                          Defendant                               HARRIS COUNTY, TEXAS


               TRIAL COURT'S CERTIFICATION OF DEFENDANT'S RIGHT OF APPEAL*
    I, judge of the trial court, certify this criminal case
        04         is not a plea-bargain case, and the defendant has the right of appeal [or]
        I |        is a plea-bargain case, but matters were raised by written motion filed and ruled on before trial, and
                   not withdrawn or waived, and the defendant has the right of appeal [or]
                   is a plea-bargain case, but the trial court has given permission to appeal, and the defendant has the
                   right of appeal [or]
        I I
        I I
                   is a plea-bargam case, and the defendant has NO right of appeal [or]

                   the defendant has waived the right of appeal
                                                                                                                  ffIF.ED

                                                                               C6fr//V
                                                                             Date Signed
                                                                                                          Time:         Jo
                                                                                                                     Kerns

                                                                                                                          Deputy
                                                                                                                                            —
    I have received a copy of this certification 1 have also been informed of my rights concerning any appeal of
    this criminal case, including any right to file a pro se petition for discretionary review pursuant to Rule 68 of the
    Texas Rules of Appellate Procedure 1 have been admonished that my attorney must mail a copy of the court of
    appeals's judgment and opinion to my last known address and that I have only 30 days in which to file a pro se
    petition for discretionary review in the court of appeals TEX R APP P 68 2 I acknowledge that, if I wish to
    appeal this case and if I am entitled to do so, it is my duty to inform my appellate attorney, by written
    communication, of any change in the address at which I am currently living or any change in my current prison
    unit 1 understand that? because of appellate deadlines, if I fail to timely inform my appellate attorney of any
    change in my address, I may lose the opportunity to file a pro se petition for discretionary review

              / AAJrbiTfl
    Defendant                                                                 Defendant Counsel
    Mailing Address          _                                               State Bar of Texas ID number
    Telephone number                                                         Mailing Address             _
    Fax number (if any)                                                      Telephone number            _
                                                                              Fax number (if any)        _
    * "A defendant in a criminal case has the right of appeal under these rules The trial court shall enter a certification of the defendant's
    right to appeal in every case in which it enters a judgment of guilt or other appealable order In a plea bargain case-that is a case in
    which a defendant's plea was guilty or nolo conlendeie and the punishment did not exceed the punishment recommended by the
    prosecutor and agreed to by the defendant - a defendant may appeal only (A) those matters that were raised by a written motion filed
    and ruled on before trial, or (B) after getting the trial court's permission to appeal TEXAS RULES OF APPELLATE PROCEDURE
    25 2(a)(2)
                                  PAUPER’S OATH ON APPEAL
CAUSE NO                                                        OFFENSE   A-&W
THE STATE OF TEXAS                                                            DISTRICT COURT
VS                                                              OF
                     vM\v>W-fc                APPEAL CARD
                                                          /5V4
Court
1Q%_
                     lÿot/is'                   Cause No.
                                                \ 'HLnz&n
                The State of Texas
                        Vs
                      Juc-i;/) (Ji >

Date Notice
Of Appeal: .     i
                     o>\n /US’
Presentation:                      Vol..           Pg..

Judgment:                          Vol.            Pg..

Judge Presiding
Court   Reporter
Court Reporter
Court Reporter
                   _
                   ___
                   .   1
                     “f/vr
                                   FIM    fit   14 M



Attorney
on Trial_                    MarK/?
Attorney
on Appeal.

        Appointed                   Hired.
            fiGG,          {ÿn\o\o&rÿ u>j
Offense

Jury Trial:                  Yes Vf     No         _
 Punishment
 Assessed  _     Ljÿ>         Va-.f< TYY- $JOjO°°

              _
 Companion Cases
 (If Known)

 Amount of
 Appeal Bond

 Appellant
 Confined:                   Yes   v"       No.
 Date Submitted
 To Appeal Section                                -    2015

 Deputy Clerk_